Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPGPub 2012/0177910)(referred to herein as Weber1) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15).
Regarding claims 1 and 5, Weber1 teaches that it is known to coat polymeric [0077] wire mesh stents (Fig. 2 and Fig. 6A) with a biodegradable oxide coating [0060] by using ALD [0067].  Weber1 fails to teach the manner in which ALD takes places or the machinery employed.  However, Londergan teaches that the general ALD process for depositing oxide coatings (col. 5, lines 35-45) is using a vertical flow reaction chamber that provides gas from an overhead position that is pumped out from the bottom providing vertical flow (Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ALD device of Londergan to deposit the coatings of Weber1 because Londergan shows that his ALD machinery is capable of depositing oxide coatings by ALD as is desired by Weber1.  It is noted that it is not stated in the prior art that oxide coatings are factually “anti-sticking”.  However, the examiner has provided an evidentiary reference (Volenec et al.) to show that oxide coatings are known to be lubricious coatings in the stent coating art (see Properties of Different Materials and the impact on stent manufacturing, subsection Nickel-titanium alloy (nitinol)). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPGPub 2012/0177910)(referred to herein as Weber1) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15) as applied to claims 1 and 5 above and further in view of Dubrow et al. (USPGPub2005/0221072).
Regarding clam 2, the teachings of Weber in view of Londergan as evidenced by Volenec are as shown above. Weber in view of Londergan as evidenced by Volenec fails to teach wherein the coated mesh is covered with a flexible tube.  However, Dubrow teaches that it is known to formed what is known as a graft by covering a tube frame (i.e., a stent) with a coating that covers the outside of the stent as well as filling the holes between the wire mesh (effectively a tubular coating) [0181], wherein it is noted that it is further the intent of Weber1 to form covered stents and stent grafts [0003][0077].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to cover the stent of Weber in view of Londergan as evidenced by Volenec using the covering coating of Dubrow in order to form the stent grafts or covered stents shown to be a preferred product of Weber1 in view of Londergan as evidenced by Volenec.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPGPub 2012/0177910)(referred to herein as Weber1) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15) as applied to claims 1 and 5 above and further in view of Weber2 (USPGPub2008/0071352).  
Regarding claim 4, the teachings of Weber1 in view of Londergan as evidenced by Volenec are as shown above. Weber1 in view of Londergan as evidenced by Volenec fails to teach wherein the underlying portion of the structure (i.e., a stent) is biodegradable.  However, Weber2 teaches that it is known to formed entire stent structures that are biodegradable (see Abstract and 0016) that may further comprise polymer and ceramic layers [0038], wherein those of ordinary skill in the art would readily recognize reasons for forming a biodegradable implant include eliminating the need to remove devices at a later time wherein temporary treatment is needed.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the underlying layers and structure of the stent of Weber1 in view of Londergan as evidenced by Volenec using biodegradable materials as guided by Weber2 in order to form a collectively biodegradable stent or graft structure  that does not need to be removed if temporary treatment is desired.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (USPGPub 2008/0069854) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15).
Regarding claim 1 and 6-7, Xiao teaches that it is known to  coat polymeric [0026] wire mesh stents [0067] with a TiC or oxide coating [0022] using atomic layer epitaxy (ALD)(claim 31). Xiao fails to teach the manner in which ALD takes places or the machinery employed.  However, Londergan teaches that the general ALD process for depositing oxide coatings (col. 5, lines 35-45) is using a vertical flow reaction chamber that provides gas from an overhead position that is pumped out from the bottom providing vertical flow (Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ALD device of Londergan to deposit the coatings of Xiao because Londergan shows that his ALD machinery is capable of depositing similar coatings by ALD as is desired by Xiao.
Regarding claim 9, it is the position of the examiner that a gastric stent is not by definition, physically different than a cardiovascular stent.  As such the prior art stent meets the limitations of the current claims. It is further noted that the applicant does not claim implanting the stent in the gastric region and therefore these limitations are merely a recitation of intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (USPGPub 2008/0069854) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15) as applied to claim 1, 6-7 and 9 above and further in view of Chen (USPGPub 2003/0130228).
Regarding claim 8, the teachings of Xiao in view of Londergan are as shown above. Xiao in view of Londergan fails to teach wherein the stent is coated with propylthiouracil.  However, Chen shows that it is known to be desirable to coat stents with propylthiouracil [0075] for the prevention of atherosclerosis and restenosis [0055].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to coat the stent of Xiao in view of Londergan with propylthiouracil as guided by Chen in order to prevent atherosclerosis and restenosis when using the device of Xiao in view of Londergan.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (USPGPub 2008/0069854) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15) as applied to claim 1, 6-7 and 9 above and further in view of Gealy et al. (US6784083).
Regarding claim 10, the teachings of Xiao in view of Londergan are as shown above Xiao in view of Londergan fails to teach wherein necessarily the device used for the ALD deposition has a foreline.  However, Gealy shows that ALD deposition devices are known to be provided with a fore-line that provides a pathway to the exhaust pump (Fig. 1, item 125).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fore-line in the ALD system of Xiao in view of Londergan as a use of a known foreline provision technique to a known ALD device ready for improvement to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (USPGPub 2008/0069854) in view of Londergan et al. (US6905547) as evidenced by Volenec et al. (“The challenges: Stent materials from the perspective of the manufacturer” Internal Journal of Gastrointestinal Intervention, 07-2016, pp. 1-15) as applied to claims 1, 6-7 and 9 above and further in view of Gealy et al. (US6784083) and further in view of Nguyen et al. (USPGPub2003/0116087).
Regarding claims 11-12, the teachings of Xiao in view of Londergan are as shown above Xiao in view of Londergan fails to teach wherein necessarily the device used for the ALD deposition has a foreline.  However, Gealy shows that ALD deposition devices are known to be provided with a fore-line that provides a pathway to the exhaust pump (Fig. 1, item 125).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fore-line in the ALD system of Xiao in view of Londergan as a use of a known foreline provision technique to a known ALD device ready for improvement to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The  teachings of Xiao in view of Londergan and further in view of Gealy are as shown above. Xiao in view of Londergan and further in view of Gealy fails to teach wherein the structure of the ALD system is such as to allow the reactive gas to bypass the substrate support in the manner claimed.  However, Nguyen teaches that it is known to provide the support table for the substrate to be coated with a plurality of vacuum holes connect to the vacuum pump [0048], effectively allowing the gas to bypass the substrate support and go directly to the pump.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ALD system of Xiao in view of Londergan and further in view of Gealy with vacuum holes in the substrate support as guided by Nguyen as a use of a known vacuum hole provision technique to the support surface of a known ALD system ready for improvement in the same way to yield predictable results.
Response to Arguments
Regarding the applicants arguments, the applicant argues that the stent of Weber is not a wire mesh stent.  However, it is the position of the examiner that the applicants’ view of what constitutes are wire mesh structure is not consistent with “broadest reasonable interpretation”.  Wikipedia show a relatively narrow definition of a “mesh” that would still reasonably include the stent of Fig. 2 as a “mesh” structure.  The structure of Fig.2 comprises regions that may be considered to be “strands” that are connected together or “attached”.  Further, the applicant fails to truly acknowledge Fig. 6a, which the current application denotes as an ELEMENT stent produced by Boston Scientific, which as shown is known to be a classic form of a wire mesh stent.  

    PNG
    media_image1.png
    421
    403
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    571
    410
    media_image2.png
    Greyscale

Further the applicants argues that the method of Londergan could not be used with that of Weber because all of the “necessary surfaces” would not be reached.  However, the applicant does not define specifically which surfaces could not be reached nor do the current claims require coating being present on any particular surface.
Further the applicants argues that the prior art does not deposit the oxide coating for the same reason as is done in the current application.  However, the prior art not need perform the same steps for the same reasons as those of the applicant or even realize the benefits of the steps employed in the manner that the applicant does so long as the steps of the prior art are the same as those of the current claims.  Further a statement that the coating of Weber1 can be roughened it merely an exemplary embodiment and not a requirement of Weber1. Further as relates to the teachings of Volenec, Volenec merely shows that oxide coatings can be considered to be non-stick coatings and was not used as prior art.  Weber alone teaches depositing the same type of coating as claimed on the same types of substrates claimed. Further, the statement that “oxide surfaces are typically very smooth and may be more lubricious than other surface finishes”, reasonably implies what was stated by the examiner which is that oxides are considered to be lubricious or anti-stick in general.  That is not to say that they are more or less lubricious that any material in particular.  However, the claims require that the coating be an “anti-sticking coating”.  Reasonably, Volenec shows that oxide coatings fall into that category.  Further oxide coatings nor ceramics in general are generally known for high adhesive qualities.  It is reasonable to assert that based on the assertion of Volenec and the known material qualities of oxides, that the coating would be capable of preventing plastic wires from sticking to one another.
Arguments relating to all other claims are moot in view of new grounds of rejection based upon Xiao et al. (USPGPub 2008/0069854).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717